Citation Nr: 1748406	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-30 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT INFORMAL HEARING ON APPEAL

The Veteran's representative


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from October 1972 to December 1979, and from March 1980 to December 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims-file was subsequently transferred to the jurisdiction of the RO in Oakland, California.

In December 2016, a Board videoconference hearing was scheduled before the undersigned.  The Veteran's representative met with the Veteran in a pre-hearing conference, but the Veteran became unavailable for the hearing itself.  The appellant could not be located in the building.  The representative requested that he provide argument on behalf of the Veteran on the record, and the undersigned found good cause to hold the informal hearing.  38 C.F.R. § 20.700(b).  As the representative requested the case be adjudicated following a 90-day period during which the undersigned held the record open and as the Veteran failed to report for the scheduled hearing, the Board finds that the Veteran's request to appear personally before a Veterans Law Judge has been withdrawn.  38 C.F.R. § 20.704(d).  A transcript of the informal hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination or medical opinion addressing the key medical questions central to this case.  The Board finds that a remand for such an examination with medical opinion is necessary at this time.

The Veteran has a well-documented post-service diagnosis of sleep apnea.  The Veteran asserts that he experienced symptoms of sleep apnea during service, including fatigue and observed snoring.  On this basis, the Veteran contends that the symptoms indicate that his sleep apnea had its onset during his active duty service.

The Veteran's service treatment records (STRs) document that he presented a complaint of "fatigue" to medical providers in April 1983 that resulted in diagnostic testing (including as documented on laboratory result forms titled "Chemistry II" and "Serology").

The Veteran contends that he was first medically assessed to be suffering from sleep apnea within a year or two of his separation from service.  In August 2010, the Veteran submitted a letter from a private physician stating: "I have been the attending physician for [the Veteran] since 2003.  He has had sleep apnea since 1994.  The course of his sleep apnea had been of gradual onset and did not occur overnight."  Although not explicitly specific, this medical statement appears to somewhat support the Veteran's contention that the onset of his sleep apnea pathology may have significantly pre-dated his earliest sleep apnea diagnosis.  The Board notes that the evidentiary record currently contains no contemporaneously documented diagnosis of sleep apnea as early as 1994; the earliest contemporaneously documented diagnosis of sleep apnea is presented in a November 2002 medical report showing that the Veteran was using a C-PAP machine to treat sleep apnea at that time.

Witness testimony presented by the Veteran's spouse in statements dated in November 2009 (filed in the claims-file as received in June 2013) and in June 2013 includes discussion that she and the Veteran married in 1975 and she witnessed the progressive development of the Veteran's loud and disruptive snoring during his years of active duty service.  The Veteran's spouse also describes witnessing that the Veteran was highly fatigued during the daytime and prone to falling asleep at inappropriate times.  An additional June 2013 witness statement from another source describes witnessing the Veteran's "loud and very disturbing" snoring and also "always yawning and complaining about being tired" during a three day visit in the early 1980s.

The Board observes that the statements of the Veteran's spouse further suggest a contention that that the Veteran's in-service weight gain brought about the development of his alleged in-service sleep apnea symptoms.  The Board observes that the Veteran's weight was recorded as 162 pounds on his June 1972 service enlistment examination, and his weight was recorded as 239 pounds on his June 1992 service retirement examination.  The Board takes judicial notice of the fact that publicly available materials prepared by the National Institutes of Health note that "compelling evidence shows that obesity predisposes to OSA [obstructive sleep apnea] and that losing weight results in OSA improvement," and also "recent studies suggest that OSA itself may cause weight gain."  See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3632337/ .  The Board also observes that the Veteran's post-service medical records indicate that the Veteran was advised to lose weight with the expectation that weight-loss would "of course" reduce his sleep apnea symptoms, including as documented in a November 2006 private treatment report.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.159(c)(4) provides that an examination or opinion is necessary if the evidence of record: 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and 2) establishes that the Veteran suffered an event, injury, or disease in service; and 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court noted that the third prong of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.

The Board finds that this case presents evidence of a current diagnosis of sleep apnea and also evidence of in-service symptomatology that may suggest the presence of sleep apnea during service.  The Board finds that the indications that the Veteran's current sleep apnea may be associated with the in-service symptoms meets the "low threshold" standard of McLendon.  The Veteran has not yet been provided a VA examination or medical opinion on this matter, and the existing medical evidence is not otherwise sufficient to make a decision on this claim at this time.

The Board concludes that a remand to provide the Veteran with a VA examination with medical opinion is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his sleep apnea disability on appeal.

2.  After the record is determined to be complete, the AOJ should schedule the Veteran for an examination to determine the nature and etiology of his sleep apnea.  The Veteran's claims-file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (a 50 percent or greater probability) that sleep apnea had onset during his active duty military service or was otherwise caused or manifested during service?  The examiner should consider and discuss as necessary: (a) the April 1983 service treatment records documenting the Veteran's symptom of "fatigue" at that time; (b) the Veteran's weight gain over the course of the duration of his active duty military service; (c) the lay testimony of the Veteran, his spouse, and another witness describing the Veteran's loud snoring and daytime fatigue during the time of his active duty service; and (d) any other in-service and post-service evidence and information of record determined by the examiner to be significant to this analysis.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences; other witnesses are competent to report observable symptoms such as snoring.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The AOJ should then readjudicate the claim of entitlement to service connection for sleep apnea.  If the benefit sought remains denied, the Veteran must be provided a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




